Peter W. Mitchell, Esq. Town Attorney, Sullivan
You have asked whether an appointed town assessor who engages in the business of home construction, necessitating that the assessor appraise houses he constructs and subsequently sells, creates a prohibited conflict of interest.
The development of ethics standards to define when private employment is in conflict with the official duties of a local government officer or employee has been left to the governing body of the municipality (General Municipal Law, § 806[1]). Governing bodies of a county, city, town, village and school district are required to adopt a code of ethics, which must include these and other standards (ibid.). A code of ethics may provide for the prohibition of conduct in violation of ethics standards (ibid.). Local governments are authorized to establish boards of ethics, which may render advisory opinions to local officers and employees concerning compliance with standards established by a code of ethics (id., § 808).
In our view, it is highly inadvisable for a home contractor to serve as the assessor for the town wherein he builds homes. When assessing the homes he has constructed, the person is faced with a conflict that may affect his independent judgment. Public officials should avoid private employment which compromises their ability to make impartial judgments solely in the public interest. Even the appearance of impropriety should be avoided in order to maintain public confidence in government.
A municipal code of ethics should include standards that define and prohibit private conduct in conflict with official duties. In determining whether a disqualifying conflict exists, the town should take into consideration the extent of the home builders construction business in the town. Where substantial conflicts are inevitable, a town should act to prohibit assessors from engaging in such private employment.
We conclude that a local government should include in its code of ethics standards that define and prohibit private conduct in conflict with official duties. Where substantial conflicts are inevitable, a town should act to prohibit assessors from engaging in the business of home construction in the town.